DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objections
Claim 11 is objected to because of the following informalities:  
in line 2 of Claim 11, it appears that “respect” should be --respective--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1, 4, 6 and 8-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Knapp (US 6,557,785).
Regarding claim 1, Knapp teaches a spray head (10) comprising, 
an inlet (16), a plurality of nozzles (50) each of the plurality of nozzles including a fluid path extending through the nozzle (fig. 2) and a plurality of respective impingement surface portions (22/24), each of said plurality of respective impingement surface portions being located across an open space from a respective one of said plurality of nozzles (figs. 1, 2), each of the plurality of respective impingement surface portions including a periphery defining a trailing edge (fig. 1a - unlabeled, interpreted to be the edge defined by surface, 22, and the bottommost, horizontal surface of 12, which is at the outer limit, or “periphery”), wherein each nozzle of said plurality of nozzles is configured and arranged to produce, in use, a respective jet of fluid which is directed toward the respective one of the plurality of respective impingement surface portions (col. 3, ln. 28-35), 
each respective jet of fluid exiting unimpeded from the respective one of the plurality of nozzles, travelling across said open space, wholly impacting the respective one of the plurality of respective impingement surface portions (figs. 1, 1a, 2), wherein each of the plurality of respective impingement surface portions are configured and arranged to receive the jet of fluid, the jet of fluid flowing to the respective trailing edge (figs. 1, 1a, 2 – each jet of fluid is directed in the radial direction and there are not elements or structures disposed between the outlet of the nozzles and the respective impingement surface portion), and breaking into a respective stream of droplets having an elongate transverse cross-section (col. 2, ln. 33-35 – “will form an aerated broken stream of water”, which will produce a stream having an “elongate transverse cross-section” since the stream will expand or grow longer, consistent with the definition of “elongate” in the American Heritage dictionary).    
Additionally regarding the limitation that the droplets have “an elongate transverse cross-section”, it is noted that this is a functional limitation requiring a spray head capable of producing such a stream of droplets.  Since the spray head of Knapp is substantially identical in structure to the claimed spray head, it is inherent that the spray head of Knapp will produce a stream of droplets having "an elongate transverse cross-section".  See MPEP 2112.01(I). 
Regarding claims 4 and 6, Knapp teaches the spray head described regarding claim 1.  Knapp further teaches that each respective stream of droplets travels through an aperture, and is unimpeded by the aperture (figs. 1, 2 – the space between elements 14 and 26, and after impinging on the respective impingement surface portion the streams of droplets freely pass through the aperture)) in the spray head, regarding claim 4; and, the aperture comprises a slot (fig. 2 – the aperture is narrow), regarding claim 6.
Regarding claims 8 and 9, Knapp teaches the spray head described regarding claim 1.  Knapp further discloses wherein, 
the respective impingement surfaces are further configured and arranged to form the respective stream of droplets where the elongate transverse cross section of each droplet has a longitudinal axis (col. 3, ln. 29-33; fig. 1, 1a - interpreted to be the vertical axis in the direction in which each respective stream of droplets is directed), and the longitudinal axes of at least two respective droplets are parallel to each other (fig. 1, 1a – the streams of droplets produced at each circumferential point will be directed downwardly, all parallel to one another), regarding claim 8, 
and the longitudinal axes of the respective streams of droplets are parallel (col. 3, ln. 29-33; fig. 1, 1a – all streams of droplets are directed along the vertical axis, 19; therefore, inherently they are parallel), regarding claim 9. 
Regarding claims 10 and 11, Knapp teaches the spray head described regarding claim 1.  Knapp further discloses wherein, 
the respective impingement surfaces are further configured and arranged to form respective stream of droplets has a geometric centerline (col. 3, ln. 29-33; fig. 1, 1a – interpreted to be the line which the stream of droplets follows after exiting the spray head), and the geometric centers of at least two of the respective streams of droplets are substantially parallel to each other (col. 3, ln. 29-33; fig. 1, 1a – all streams of droplets are directed along the vertical axis, 19; therefore, inherently they are parallel); regarding claim 10;  
and the respective impingement surfaces are further configured and arranged to form the droplets where at least two respective droplets of the respective stream of droplets have diverging geometric centerlines (col. 3, ln. 28-35; figs. 1, 1a, 2 – inherent, depending on the point along the impingement surface portion, 22, which the jet of fluid hits, the resulting streams of droplets will have a different geometric centerline: either converging, diverging, or parallel), regarding claim 11.  
Regarding claim 12, Knapp teaches the spray head described regarding claim 1; and Knapp further discloses the spray head comprising, 
a first set of a plurality of nozzles (fig. 2 – interpreted to be the first three nozzles from the 12 o’clock position moving clockwise) and a second set of a plurality of nozzles (fig. 2 - interpreted to be the next three nozzles moving clockwise), 
each nozzle in the first set of nozzles being directed towards a respective first impingement surface portion (figs. 1, 1a, 2 – unlabeled, interpreted to be a portion of the surface of element 22 toward which the first set of nozzles is directed) and each nozzle in the second set of nozzles being directed towards a respective second impingement surface portion (figs. 1, 1a, 2 – unlabeled, interpreted to be a portion of the surface of element 22 toward which the second set of nozzles is directed), 
wherein, in use, respective jets of fluid issuing from nozzles of the first and second sets of nozzles impact on the respective impingement surface portions and break into a stream of droplets (col. 2, ln. 33-35 – “will form an aerated broken stream of water”), 
and further wherein the geometric centerlines of streams of droplets from the first impingement surface portions converge, and geometric centerlines of the streams of droplets from the second impingement surface portions are non-convergent (col. 3, ln. 28-35; figs. 1, 1a, 2 – inherent, depending on the point along the impingement surface portion, 22, which the jet of fluid hits, the resulting streams of droplets will have a different geometric centerline: either converging toward, diverging from, or parallel to the axis, 19; the portion of the element 22 toward which the first nozzles are directed that results in streams of droplets with centerlines which are directed toward the center axis, 19, to “converge”, is interpreted to be the “first impingement surface portion”, and the portion of the element 22 toward which the second nozzles are directed that results in streams of droplets with centerlines which are directed away from or parallel to the center axis, 19, to be “non-convergent”, is interpreted to be the “second impingement surface portion”).
Regarding claims 13-15, Knapp teaches the spray head described regarding claim 12, and Knapp further discloses wherein,
the geometric centerlines of the streams of droplets from the second impingement surface portions are parallel (the portion of the element 22 toward which the second nozzles are directed that results in streams of droplets with centerlines which are parallel to the center axis, 19), regarding claim 13.
the geometric centerlines of the streams of droplets from the second impingement surface portions are divergent (the portion of the element 22 toward which the second nozzles are directed that results in streams of droplets with centerlines which are directed away from the center axis, 19), regarding claim 14.
the geometric centerlines of the streams of droplets from the second impingement surface portions are parallel (the portion of the element 22 toward which the second nozzles are directed that results in streams of droplets with centerlines which are parallel to the center axis, 19), and 
	the spray head comprises a third set of a plurality of nozzles (fig. 2 - interpreted to be the final two nozzles), each nozzle in the third set of nozzles being directed towards a respective third impingement surface portion (figs. 1, 1a, 2 – unlabeled, interpreted to be a portion of the surface of element 22 toward which the second set of nozzles is directed), wherein, in use, jets of fluid issuing from the third set of nozzles impact on the respective third impingement surface portions and break into a stream of droplets, wherein the third set of nozzles and third impingement surface portions are configured such that geometric centerlines of the streams of droplets are divergent (the portion of the element 22 toward which the third nozzles are directed that results in streams of droplets with centerlines which are directed away from the center axis, 19), regarding claim 15.
Regarding claims 16, Knapp teaches the spray head described regarding claim 1, and Knapp further teaches wherein the plurality of nozzles are arranged along a notional curved line (fig. 2 - the nozzles are arranged in a circular manner, or “along a notional curved line”) such that jets of fluid issuing respectively, in use, from at least some of said nozzles have a direction which includes a component which is tangential to the notional curved line (fig. 2 – “the notional curved line” will have tangents extending in all directions since it is circular; therefore, each of the jets of fluid will issue in a direction of one of the tangents).
Regarding claim 17, Knapp teaches the spray head described regarding claim 1, and Knapp further teaches wherein the plurality of nozzles are arranged along a notional curved line (fig. 1, 2 – these elements are arranged in a circular manner) and the elongate transverse cross section of each respective stream of droplets has a longitudinal axis (interpreted to be the line which the respective stream of droplets follows upon leaving the spray head), and the longitudinal axis of each stream of droplets is non-tangential to the notional curved line (fig. 2 - the longitudinal axis extends in a direction out of, or normal to, the plane of the page, and the curved line is on the plane of the page).   
Regarding claim 18, Knapp teaches the spray head described regarding claim 17, and Knapp further teaches wherein the notional curved line is circular or semi-circular (fig. 2 – the notional curved line is circular). 
Regarding claims 19-20, Knapp teaches the spray head described regarding claim 1, and Knapp further teaches the spray head including an outer housing (12) having an annular portion (14) and a handle portion (18), regarding claim 19; and, an annular body (26, which has a portion, 38, that is ring-shaped) engaged with the annular portion of the housing (fig. 1 - via elements 32 and 12), wherein the plurality of nozzles are defined by apertures in the annular body (col. 3, ln. 10-12; fig. 2), regarding claim 20.  
Regarding claim 21, Knapp teaches the spray head described regarding claim 1, and Knapp further teaches including, wherein a first set of the plurality of impingement surface portions (interpreted to be the opposing sides of elements 24) are arranged at a first angle to the spray head axis to converge toward a central spray axis of the spray head (see annotated figure below - the side portions of elements 24 converge toward the center axis, the axis extending through the center of the spray head into the plane of the page), and wherein a second set of the plurality of impingement surface portions (22) are arranged at a second angle to the spray head axis to be non-convergent to the spray axis (fig. 1).

    PNG
    media_image1.png
    407
    694
    media_image1.png
    Greyscale

Regarding claim 22, Knapp teaches the spray head described regarding claim 21, and Knapp further teaches wherein the second set of the plurality of impingement surface portions are arranged at a second angle to the spray head axis to diverge from the spray axis, as indicated in the annotated drawing below.
Regarding claim 23, Knapp teaches the spray head described regarding claim 21, and Knapp further teaches wherein the second set of the plurality of impingement surface portions are arranged at a second angle to the spray head axis to be parallel to the spray axis.
Regarding claim 24, Knapp teaches the spray head described regarding claim 23, and Knapp further teaches wherein a third set of the plurality of impingement surface portions are arranged at a third angle to the spray head axis to diverge from the spray axis.

    PNG
    media_image2.png
    311
    841
    media_image2.png
    Greyscale

Claims 1, 2, and 8-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Peters et al. (US 2008/0048054).
Regarding claim 1, Peters teaches a spray head (fig. 5 - element 1) comprising,
an inlet (fig. 5 - right end of 3), a plurality of nozzles (3) each of said plurality of nozzles including a fluid path extending through the nozzle (fig. 5), and a plurality of respective impingement surface portions (fig. 5 - interpreted to be the respective portions of surface 5 that are struck by the water jets 4 discharged from the nozzles 3), each of said plurality of respective impingement surface portions being located across an open space from a respective one of said plurality of nozzles (fig. 5), each of the plurality of respective impingement surface portions including a periphery defining a trailing edge (fig. 5 - unlabeled, interpreted to be the upper edge of 5), wherein each nozzle of said plurality of nozzles is configured and arranged to produce, in use, a respective jet of fluid which is directed toward the respective one of the plurality of respective impingement surface portions (fig. 5),
each respective jet of fluid exiting unimpeded from the respective one of the plurality of nozzles, travelling across said open space, wholly impacting the respective one of the respective impingement surface portions (fig. 5), 
wherein each of the plurality of respective impingement surface portions are configured and arranged to receive the jet of fluid, the jet of fluid flowing to the respective trailing edge (figs. 1, 2), and breaking into a respective stream of droplets having an elongate transverse cross-section (figs. 1, 2; further discussion below).
Additionally regarding the limitation that the droplets have “an elongate transverse cross-section”, it is noted that this is a functional limitation requiring a spray head capable of producing such a stream of droplets.  Since the spray head of Peters is substantially identical in structure to the claimed spray head, it is inherent that the spray head of Peters will produce a stream of droplets having "an elongate transverse cross-section".  See MPEP 2112.01(I).
Regarding claim 2, Peters teaches the spray head described regarding claim 1, and further wherein each of the plurality of nozzles are positioned at an angle between 10 degrees and 40 degrees relative to the respective plurality of impingement surface portions (par. 70).  
Regarding claim 8, Peters teaches the spray head described regarding claim 1, and further wherein the respective impingement surfaces are further configured and arranged to form the respective stream of droplets where the elongate transverse cross section of each droplet has a longitudinal axis, and the longitudinal axes of at least two respective droplets are parallel to each other (fig. 5; par. 85 - “atomized in parallel”).  
Regarding claim 9, Peters teaches the spray head described regarding claim 8, and further wherein the longitudinal axes of the respective streams of droplets are parallel (fig. 5; par. 85 -“atomized in parallel”).  
Regarding claim 10, Peters teaches the spray head described regarding claim 1, and further wherein the respective impingement surfaces are further configured and arranged to form respective stream of droplets with a geometric centerline, and the geometric centers of at least two of the respective stream of droplets are parallel to each other (fig. 5; par. 85 -“atomized in parallel”).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 3 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knapp.
Regarding claim 3, Knapp discloses the spray head described regarding claim 1.  Knapp further discloses that each of the plurality of nozzles are positioned relative to the respective impingement surface portion so that each respective jet of fluid from the plurality of nozzles are configured and arranged to impact on a respective impingement surface portion at a distance from an edge of the impingement surface portion (figs. 1, 5 – the edge of the impingement surface portion is at the edge defined by 22 and 14).  Knapp does not disclose the specific distance that each respective jet of fluid impacts on a respective impingement surface portion from an edge of the impingement surface portion.
Knapp discloses the claimed invention with the exception of specific dimensions for the distance that each respective jet of fluid impacts on a respective impingement surface portion from an edge of the impingement surface portion.  It would have been obvious to one with ordinary skill in the art at the time the invention was made to have each respective jet of fluid impact on a respective impingement surface portion between 1mm and 14mm from an edge of the impingement surface portion since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  The distance between the points of impact of each respective jet of fluid on a respective impingement surface portion from an edge of the impingement surface portion will affect the spray pattern produced by the spray head.  
Regarding claim 7, Knapp discloses the spray head described regarding claim 4.  Knapp does not disclose a specific width for the aperture.
Knapp discloses the claimed invention with the exception of specific dimension for the width of the aperture.  It would have been obvious to one with ordinary skill in the art at the time the invention was made to utilize a width of 3mm or less for the aperture since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  The width of the aperture through which a stream of droplets is discharged from a spray head was known to affect the spray patter produced by the spray head, and making that width narrower would focus the streams of droplets into a more powerful spray.
Claims 3-5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peters.
Regarding claim 3, Peters discloses the spray head described regarding claim 1.  Peters further discloses that each of the plurality of nozzles are positioned relative to the respective impingement surface portion so that each respective jet of fluid from the plurality of nozzles are configured and arranged to impact on a respective impingement surface portion at a distance from an edge of the impingement surface portion (fig. 5 – the edge of the impingement surface portion is at the edge defined by 22 and 14).  Peters does not disclose the specific distance that each respective jet of fluid impacts on a respective impingement surface portion from an edge of the impingement surface portion.
Peters discloses the claimed invention with the exception of specific dimensions for the distance that each respective jet of fluid impacts on a respective impingement surface portion from an edge of the impingement surface portion.  It would have been obvious to one with ordinary skill in the art at the time the invention was made to have each respective jet of fluid impact on a respective impingement surface portion between 1mm and 14mm from an edge of the impingement surface portion since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  The distance between the points of impact of each respective jet of fluid on a respective impingement surface portion from an edge of the impingement surface portion will affect the spray pattern produced by the spray head.
Regarding claim 4, Peters discloses the spray head described regarding claim 1, and further wherein in another embodiment of a spray head (fig. 6) each respective stream of droplets travels through an aperture (17) in the spray head, and is unimpeded by the aperture (fig. 6).
It would have been obvious to one with ordinary skill in the art at the time the invention was made to have modified the former embodiment of the spray head of Peters to further include an aperture through which each respective stream of droplets travels unimpeded, as taught in the latter embodiment of Peters, since this configures the spray head as an inhaler (par. 100).    
Regarding claim 5, Peters discloses the spray head described regarding claim 1.  Peters further discloses that each of the plurality of nozzles are aligned relative to the respective impingement surface portion so that a longitudinal axis of each of the plurality of nozzles intersects the respective impingement surface portion at a distance from an edge of the impingement surface portion (fig. 5 – the edge of the impingement surface portion is at the edge defined by 22 and 14).  Peters does not disclose the specific distance that the longitudinal axis of each of the plurality of nozzles intersects the respective impingement surface portion from the edge of the impingement surface portion.
Peters discloses the claimed invention with the exception of specific dimensions for the distance that the longitudinal axis of each of the plurality of nozzles intersects the respective impingement surface portion from the edge of the impingement surface portion.  It would have been obvious to one with ordinary skill in the art at the time the invention was made to have each longitudinal axis of each of the plurality of nozzles intersect the respective impingement surface portion at a distance between 1mm and 14mm from an edge of the impingement surface portion since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  The distance between the points of intersection of each respective longitudinal axis of each of the nozzles on a respective impingement surface portion from an edge of the impingement surface portion will affect the spray pattern produced by the spray head.
Regarding claim 7, Peters discloses the spray head described regarding claim 4.  Peters does not disclose a specific width for the aperture.
Peters discloses the claimed invention with the exception of specific dimension for the width of the aperture.  It would have been obvious to one with ordinary skill in the art at the time the invention was made to utilize a width of 3mm or less for the aperture since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  The width of the aperture through which a stream of droplets is discharged from a spray head was known to affect the spray patter produced by the spray head, and making that width narrower would focus the streams of droplets into a more concentrated spray.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Healy (US 4,130,247), LaValley (US 4,522,716), Broughton (US 2,998,934), and Hensley, Jr. (US 2,900,139) all disclose spray heads having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752